Citation Nr: 0336224	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1966 to 
March 1966. 

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2002 decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Chicago, Illinois, which denied service 
connection for residuals of a tear of the medial meniscus in 
the right knee.  The veteran entered a notice of disagreement 
in June 2002, and the RO issued a statement of the case in 
December 2002.  The veteran entered a timely substantive 
appeal on a VA Form 9, which was received by the RO in 
December 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)] and for further development of evidence to 
complete the record for the purpose of a thorough evaluation 
of all material facts when issuing a decision.

The veteran contends that his current knee disability is the 
result of aggravation, due to his time in the Air Force, of a 
pre-existing condition.  The veteran asserts that the 
aggravation of his knee was due to an accidental severe blow 
to the knee caused by one of his bunkmates in the barracks 
while under quarantine.  It was after this blow that he was 
unable to complete his training.  He disputes the service 
medical record's account that the severity of his injury was 
due to the "normal progression" of the illness.  He reports 
that the treating physician told him at the time of the 
injury that his knee was irreparable, and so the doctor 
recommended discharge from the Air Force for medical 
necessity.

The veteran states that approximately two years later, he did 
have corrective surgery on his knee and that it helped a 
great deal, though not entirely.  He asserts that had the Air 
Force performed the operation on his knee, he would have been 
able to continue his duty when recovered.  His ultimate 
contention is that he was deemed fit for duty when accepted 
into the Air Force, but that his knee problem was aggravated 
by service.

Pre-service medical records reflect that there were 
apparently three occasions on which the appellant sought 
treatment or consultation for right knee problems.  The 
initial injury occurred in March of 1963 while playing 
sports.  The treating physician's impressions at that time 
were that there was no ligament tear, nor instability in the 
right knee joint, but a cast was applied and worn for 
approximately two weeks.  The veteran was apparently seen 
again in September 1964, at which time he complained of 
"occasional feelings of knee going out of place when 
walking."  The diagnosis at that time was right medial 
meniscus tear.  The veteran was seen the third time in 
January 1966, at which time he reportedly twisted the knee 
and complained of swelling, pain and discomfort.  An 
evaluation revealed no definite point of tenderness or 
instability.

The veteran's enlistment examination dated in January 1966 
(approximately two weeks after the third occasion he sought 
attention for his knee) revealed that his lower extremities 
were normal upon clinical evaluation.  Similarly, no defects 
were noted when he actually began his enlistment on February 
10, 1966.

Thereafter, the records show the veteran was seen on February 
28, 1966 complaining of acute knee pain along the medial 
joint line, which he indicated had its onset that morning 
after he twisted it while marching.  The diagnostic 
impression was "torn medial meniscus old, [with] reinjury" 
and the veteran was provided with a splint.  At the same 
time, the record reflects that consideration was given to 
discharging the veteran from service by reason of this 
impairment.  This was accomplished shortly thereafter with a 
narrative summary and Medical Board report dated March 3, 
1966, reflecting that the veteran's right knee disability was 
considered to have existed prior to service and not 
aggravated by service.

As previously mentioned, the veteran has contended that he 
continued to have knee problems after service which required 
surgery approximately two years later in 1968.  These records 
have not been obtained, and given the veteran's history with 
his acceptance into service and abrupt onset of symptoms 
which preceded his discharge, they should be associated with 
the file and an opinion obtained regarding whether any 
current knee disability may be considered to have been 
aggravated in service.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure that all 
notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is completed with 
respect to the issue on appeal.

Any notice given, or action taken hereafter, must 
comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any controlling guidance issued after 
the date of this Board remand.  

2.  The veteran should be requested to identify all 
sources of medical treatment received for his right 
knee disorder, including any recurrent episodes of 
pain, popping, locking, etc., from March 1966 (date 
of discharge) to the present, and that he furnish 
signed authorizations for release to VA of private 
medical records in connection with each non-VA 
source he identifies.  In particular, the veteran 
should be asked to provide the full address and 
authorization to obtain records of his treatment at 
the "Jewish Hospital" he identified as being 
located in St. Louis, Missouri, where his 1968 
surgery was performed.  Copies of the medical 
records from all sources he identifies, and not 
currently of record, should then be requested and 
associated with the claims folder.  The requests 
should continue either until the records are 
obtained or it is reasonably certain that the 
records do not exist or that further efforts to 
obtain the records would be futile.  All efforts to 
obtain these records should be fully documented, 
and, for VA records, the VA facility should provide 
a negative response if records are not available.

3.  When the above development has been completed 
and any available evidence identified by the 
veteran has been obtained, the veteran should be 
scheduled for an examination of his right knee.  
The claims file should be provided to the examiner 
for review of pertinent documents therein in 
connection with the examination.

The examiner should offer an opinion as to whether 
it is at least as likely as not (a 50 percent or 
greater likelihood): (a) that any right knee 
disorder diagnosed is related to the knee 
disability diagnosed in service; (b) if so, that 
the right knee disability noted in pre-service 
medical records underwent an increase in severity 
during service and; (c) if so, that such an 
increase in disability was due to the natural 
progression of the disability.

A complete rationale for any opinion expressed must 
be provided.  If the examiner cannot answer the 
aforementioned question, then he or she should so 
state.

4.  After completing the above action, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, the claim should be 
readjudicated.  If the claim remains denied, issue 
the veteran and his representative a supplemental 
statement of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


